Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Light source unit” in claims 1 – 5, 7, 10, 16, 17 and 20.
“Sensor unit” in claims 1, 6, 16 and 20.
The light source unit is able to emit light of specific wavelength(s), so that various light sources specifically including a light emitting diode, a laser, a lamp, and the like [0055].
The sensor units being a ultraviolet, visible or infrared light sensor and said sensors may include a single or a plurality of sensor(s) wherein when the plurality of sensors are provided, the sensors may sense light of different wavelengths. [0070] [0136].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Amendment
Independent claims 1 and 20 have been amended and entered. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks pages 8 - 12, filed 04/25/2022, with respect to the independent claims 1 and 20 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 20, the prior art of record fails to expressly disclose or render obvious a detector comprising: a light source unit for emitting light; a reflector for reflecting the light emitted from the light source unit and including: a pair of extensions respectively extending in different directions, wherein an angle formed by the pair of extensions is set based on a traveling path of the light; a first sensor unit for sensing the light reflected by the reflector; a second sensor unit for sensing scattered light, fluorescence, or both from the sample; 
specifically; a sensing space housing the light source unit, the first sensor unit, the second sensor unit, and the reflector such that a portion of the light emitted from the light source unit has a path of being reflected by one of the extensions, then being reflected by the other of the extensions, and then traveling toward the first sensor unit; and wherein the sensing space further comprises a reaction zone including the sample and where a reaction between the light from the light source unit and the sample takes place, and the reaction zone is positioned such that the light reflected by the reflector travels toward the reaction zone. wherein the second sensor unit is provided at a location opposite to the reflector with the reaction zone interposed therebetween; and the first sensor unit is disposed on a first path and the second sensor unit is disposed on a second path different from the first path, the light emitted from the light source unit not meeting the sample on the first path.
US Pub. No. 2018/0172580 A1 to Bjoroy discloses gas monitor based on tuneable diode laser spectroscopy comprising at least one light source (1000) matched to at least one target gas (5000) and at least one light sensitive detector (3000), and optical means (2000; 2200) to form light beams and direct light beams through the target gas to be analysed as well as directing the light onto at least one detector (3000). The optical means comprise a retro reflector (2200) and a mirror arrangement comprising a central mirror (2100) and a surrounding mirror (2300) arranged with an offset angle between their optical axes, the central mirror (2100) being arranged for receiving light from the light source (1000) and directing light to the retro reflector (2200), the retro reflector (2200) arranged for returning the light to the surrounding mirror (2300), and the surrounding mirror (2300) arranged for reflecting the light into the detector (3000). 
The gas monitor also comprises a control system controlling light sources, digitising analogue signals as well as determining characteristics of the gas. The gas monitor further comprises internal alignment means for fine alignment. The gas monitor can comprise two or more light sources (1000, 1100, 1200) targeting gases with absorption lines in two or more wavelength ranges. The gas monitor can in certain embodiments comprise one or more gas cells (2910, 2920) that can be inserted in an optical path to verify the performance of the instrument.
US Pub. No. 2011/0036995 A1 to Binnie et al. discloses a method and apparatus for detecting pathogens and particles in a fluid in which particle size and intrinsic fluorescence of a simple particle is determined, comprising a sample cell; a light source on one side of the sample cell for sending a focused beam of light through the sample, whereby portions of the beam of light are scattered at various angles by particles of various sizes present in the sample area; a particle size detector positioned in the light path for detecting a portion of forward scattered light; a pair of fluorescence detectors positioned off axis from the beam of light; and a pair of elliptical mirrors positioned such that an intersection of the incoming particle stream and the light beam are at one foci of each ellipsoid, and one of said pair of fluorescence detectors lies at the other foci.
US Patent 6,469,303 B1 to Sun et al. discloses an NDIR sensor includes a cylindrical metallic tube, a printed circuit board platform that fits into one end of the tube, a diffusion filter that fits into the opposite end of the tube, and an optical system. The optical system includes an infrared source on the platform, a mirror on the inner wall of the tube so as to reflect and focus the infrared light from the infrared source, and a detector assembly that receives the infrared light after reflection. The gas sensor may further include a partition between the infrared source and the detector assembly, a removable filter on the diffusion filter, connecting pins attached to the platform, and a sealing layer formed under the platform. The detector assembly includes a signal detector and a reference detector. A first and second bandpass filters are respectively formed on the signal and reference detectors.
US Patent 9,297,758 B2 to Frigo discloses an optical gas detector (20) in metal or other suitable material, comprising a cup-shaped body (1), with upper mouth (9) closed by a lid (2) the bottom of which (8) is flat and provided with a plurality of through holes (15) variously arranged, which place said detector (20) in communication with the outside environment, and inside which an IR source (10) and an IR analyser (11) are placed, borne by an overlying circuit board (12). The inner lateral surface of the body (1) forming a first reflector wall (6) having a regular or irregular annular extension and defining, in conjunction with a second convex or concave reflector wall (7, 7′) of a shaped appendage (5) and with one or more reflectors (3, 3′, 21, 22, 23,24,25) pre-inserted and positioned in the body (1), a multiplicity of geometrically alternative optical paths (4, 4′, 4″, 4′″) of the electromagnetic radiation emitted by the IR source (10) and detected by the IR analyser (11).
The prior art on record fails to expressly disclose the claims as recited. Applicants claimed invention provides an improvement over the prior art of record. The present claims provide a detector that is compact and has a high detectability of a predetermined particle. As such, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884